t c memo united_states tax_court oscar haimowitz petitioner v commissioner of internal revenue respondent docket no filed date oscar haimowitz pro_se michele f leichtman for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure after concessions by petitioner2 the sole issue for decision3 is whether petitioner may exclude dollar_figure from gross_income as a parsonage_allowance pursuant to sec_107 background some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in beverly hills california beginning in date petitioner worked for temple adath israel the temple in marion pennsylvania he stayed with the temple for about years until he retired in petitioner graduated from la salle college with a degree in social studies petitioner however never attended a religious seminary4 and he neither is nor was an ordained rabbi or a petitioner concedes a dollar_figure interest_income adjustment and a dollar_figure social_security income adjustment for the tax_year petitioner also contests the constitutionality of sec_107 claiming it is in violation of the establishment clause of the first amendment to the u s constitution this contention is unavailing in that if we decide the constitutional argument in petitioner's favor the result would lead to the disallowance of the parsonage exclusion that he seeks we refuse to consider this issue as the outcome could not affect petitioner's tax_liability in this case see 51_tc_66 affd 425_f2d_492 d c cir petitioner testified that he intended to join the jewish theological seminary of america in new york sometime around the year but was unable to find housing in the new york area unable to join the seminary he began working for the temple commissioned cantor petitioner testified however that he was recognized as a fellow in synagogue administration an organization called synagogue administrators association presented petitioner this honor sometime around for his efforts while with the temple petitioner's responsibilities with the temple varied over time he initially was hired as an executive director performing mostly administrative functions such as hiring and recruitment tasks petitioner testified however that he eventually performed more religious duties for the temple as a religious functionary the temple had a rabbi and a cantor working for it both of whom performed the temple's religious functions petitioner stated that he never fulfilled the role of either over the course of hi sec_30 years with the temple petitioner assisted about students with their bar and bat mitzvah preparation the substantive training was conducted by the cantor and rabbi the cantor would teach the students how to chant their torah portions and the rabbi would rehearse with them on the pulpit petitioner however would then step-in a week or two before the bar or bat mitzvah ceremony and assume responsibility for enhancing the student's performance this included such duties as helping students with memorization of blessings torah readings and elocution petitioner additionally performed as the temple's marriage ceremony director petitioner would meet with engaged couples to discuss wedding preparations petitioner's advice was mostly organizational in nature and related to the specific details of planning a wedding petitioner frequently participated in the wedding ceremony as a witness to the contract but he never officiated petitioner also assisted the rabbi with various tasks during the religious services this included the duty_of assigning certain honors and responsibilities to congregants who performed these tasks during services petitioner also performed the following other activities for the temple he managed cemetery lots that the temple made available to its congregants he visited and conducted services for mourners and he provided weekly speakers for senior citizens in petitioner began paying into an annuity program provided by the temple petitioner provided little detail surrounding the plan or his employment relationship with the temple other than stating that he contributed percent of his yearly salary and the temple contributed percent the pension income at issue was derived from this plan in petitioner received dollar_figure in pension income but excluded that amount from gross_income in the notice_of_deficiency respondent included this amount in petitioner's gross_income for the tax_year petitioner included with his tax_return a signed statement stating that he was a retired clergyman and that the entire pension income had been expended for the housing allowance petitioner testified however that for other tax years he included with his tax_return the above signed statement but crossed out the prewritten word clergyman and wrote in the words religious functionary in its place discussion petitioner bears the burden of proving that respondent's determination is incorrect rule a 290_us_111 sec_107 provides that a minister_of_the_gospel may exclude from gross_income the rental allowance paid to him as part of his compensation to the extent used by him to rent or provide a home in order for a minister to exclude a parsonage_allowance three criteria must be met the minister must provide services which are ordinarily the duties of a minister_of_the_gospel the excluded amounts must actually be used to rent or otherwise provide a home and the rental allowance must be properly designated see sec_1_107-1 b and c income_tax regs petitioner used a form-letter he received from the synagogue administrators association with the heading letter b when all of the pension has been used as a parish allowance respondent contends that the pension income should not be excluded from petitioner's gross_income for the reason that at the time petitioner contributed to the pension_plan he was not a minister_of_the_gospel for sec_107 purposes respondent also contends that the pension income was not properly designated by the temple as a parsonage_allowance as required respondent however does not question whether the funds were actually used for housing or whether the provisions of sec_107 have applicability to pension income see revrul_75_22 1975_1_cb_49 revrul_63_156 1963_2_cb_79 petitioner does not claim that he was a rabbi or cantor rather petitioner suggests that he qualified as a minister_of_the_gospel because he performed duties as a religious functionary for the temple minister_of_the_gospel the internal_revenue_code does not define the phrase minister_of_the_gospel and the statute's legislative_history contains no clear meaning of the term the regulations define only what a minister does but not what a minister is sec_1_107-1 income_tax regs states that in order to qualify for the exclusion the home or rental allowance must provide remuneration for services which are ordinarily the duties of a minister_of_the_gospel the regulations under sec_107 specify that the rules in sec_1_1402_c_-5 income_tax regs apply in making this determination sec_1 c - b income_tax regs lists services which are considered those of a minister the performance of sacerdotal functions the conduct of religious worship and the performance of services in control conduct and maintenance of religious organizations we also consider important whether the taxpayer was duly ordained commissioned or licensed and whether the particular church or denomination recognized that person as a minister or religious leader 92_tc_199 89_tc_922 we now consider whether petitioner's responsibilities as a religious functionary fell within the three types of services of a minister set out in the regulations petitioner's duties are detailed in our findings_of_fact as the temple's employee most of petitioner's responsibilities related to some aspect of the jewish religion we note however these duties were more while minister_of_the_gospel refers to clergy of the christian faith congress did not intend to exclude those persons who are equivalent of ministers in other religions 46_tc_190 rabbis and cantors of the jewish faith are considered ministers who can also qualify for the parsonage exclusion see 57_tc_727 affd in an unreported case aftr2d ustc par 8th cir salkov v commissioner supra pincite organizational than religious in nature and did not require performance from one who held ministerial authority equally revealing however were the religious rites and ceremonies petitioner did not perform petitioner admitted that he never fulfilled the role of either rabbi or cantor the record displays his lack of such responsibility petitioner assumed responsibility over the bar and bat mitzvah students only in the last week or two of their training and only to enhance the efforts of the rabbi and cantor the rabbi and cantor however held the main parochial responsibilities for the students' training further petitioner acted as the marriage ceremony director and participated in wedding ceremonies as a witness his responsibilities as director however were mostly secular in nature while petitioner participated in wedding ceremonies he never officiated further petitioner assisted the rabbi with various functions during religious services it was the rabbi however not petitioner who actually led those services for which petitioner assisted finally although petitioner visited and conducted services for mourners he presumably did not officiate at the funerals as illustrated above with the sole exception of conducting services for mourners petitioner did not regularly perform those duties that ministers of the jewish faith customarily perform see 57_tc_727 affd in an unreported case aftr2d ustc par 8th cir a cantor's performance of the following duties were considered ministerial conducting religious worship administering sacerdotal functions performing marriages officiating at funerals leading services at houses of mourning and directing organizations within the congregation 46_tc_190 we next consider whether petitioner was ordained commissioned or licensed in his capacity as religious functionary the record demonstrates that he was not petitioner admitted at trial that he was not an ordained rabbi or a commissioned cantor the fact that petitioner was recognized as a fellow in synagogue administration is irrelevant to the above determination first petitioner did not hold this title while he performed his duties with the temple rather he received this honor sometime around about years after he left the temple second even if petitioner had received this honor while performing services for the temple this title would not have established that petitioner was ordained commissioned or licensed as a recognized religious official of the jewish religion rather as the words fellow in synagogue administration suggest the designation reflects that petitioner merely performed duties as an administrator a primarily secular function finally we consider whether the temple considered petitioner its religious leader we cannot find that it did as petitioner failed to present testimony or admissible evidence establishing that the temple or anyone else viewed him that way accordingly we find that petitioner failed to demonstrate that he was a minister_of_the_gospel as specified in the regulations and case law as a judicial body we are loath to evaluate ecclesiastical authority in the various religious disciplines we emphasis that our opinion is based on the record before us and our finding should not diminish the importance of petitioner's contributions to his community designation of rental allowance to qualify for the parsonage exclusion the amount_paid to a minister to rent or otherwise provide a home must be designated as rental allowance pursuant to official action taken in advance of such payment sec_1_107-1 income_tax regs the above regulation states that a designation may be evidenced in an employment contract in minutes of or in a resolution by a qualified_organization or in any appropriate instrument evidencing such official action without official designation no exclusion is allowable under sec_107 see 41_tc_605 mosley v commissioner tcmemo_1994_457 petitioner failed to demonstrate that the temple properly designated the pension income as a parsonage_allowance completely missing from the record were details of the employment arrangement in which he and the temple were engaged in fact petitioner presented no evidence which even tangentially relates to the notion of official designation accordingly we find that petitioner is not entitled to exclude the pension income from his gross_income under the parsonage exclusion found in sec_107 to reflect the foregoing decision will be entered for respondent
